Title: From Benjamin Franklin to John Alleyne, 15 October 1773
From: Franklin, Benjamin
To: Alleyne, John


Dear Sir,
Craven Street, 15th Oct. 1773
I have never heard upon what Principles of Policy the Law was made prohibiting the Marriage of a Man with his former Wife’s Sister, nor have I ever been able to conjecture any political Inconvenience that might have been found in such Marriages, or to conceive of any moral Turpitude in them. I have been personally acquainted with the Parties in two instances, both of which were happy Matches, the second Wives proving most affectionate Mothers-in-law to their Sister’s Children, which indeed is so naturally to be expected that it seems to me wherever there are Children by the preceding Match, if any Law were to be made relating to such Marriages, it should rather be to enjoin than to forbid them; the Reason being stronger than that given for the Jewish Law, which enjoined the Widow to marry the Brother of a former Husband while there were no Children, viz. that Children might be produced who should bear the Name of the deceased Brother; it being more apparently necessary to take Care of the Education of a Sister’s Children already existing than to procure the Existence of Children merely that they might keep up the Name of a Brother. I am Dear Sir, Your most obedient humble Servant
B Franklin
